UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7113



QUENTIN MCLEAN,

                                              Plaintiff - Appellant,

          versus


RON ANGELONE; G. DEEDS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-99-341-7)


Submitted:   November 18, 1999         Decided:     November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quentin McLean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quentin McLean appeals the district court's order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint for failure to

state a claim upon which relief may be granted, pursuant to 28

U.S.C.A. § 1915A(b)(1) (West 1999).   We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

McLean v. Angelone, No. CA-99-341-7 (W.D. Va. July 27, 1999).*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s memorandum opinion and final
order are marked as “filed” July 26, 1999, the district court’s
records show that they were entered on the docket sheet on July 27,
1999. Pursuant to rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the memorandum and order were
entered on the docket sheet that we take as the effective date of
the district court’s decision.    See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                2